Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER 
RESPONSE TO ARGUMENTS
Prior Art Rejection
Applicant claims amendments (claims 1 & 3-14) and cancellations (claim 2) filed (03/14/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 11-14, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 11-14 that includes: 
Claim 1:
…
“
obtain a scene and information corresponding to a three-dimensional shape of an object to be imaged by a camera, wherein the scene includes position information and attitude information of a movable object, the movable object is different from the object, and the movable object is associated with a movable object device that is determine suitability data indicating whether the obtained scene is suitable for localizing processing; store the suitability data to associate the position information and the attitude information of the movable object with the information corresponding to the three- dimensional shape of the object; determine suitability of the obtained scene based on the stored suitability data. 
”
Claim 11:
…
“

A server configured to be communicable with a movable object the server comprising: circuitry configured to: obtain a scene and information corresponding a three-dimensional shape of an object to be imaged by a camera, wherein the scene includes position information and attitude information of the movable object, and the movable object is different from the object; determine suitability data indicating whether the obtained scene is suitable for localizing processing; store the suitability data to associate the position information and the attitude information of the movable object with the information corresponding to the three- dimensional shape of the object; and scene based on the stored suitability data.
”
Claim 12:
…
“
A movable object device that is equipped with a camera and is configured to be communicable with a server, the movable object device comprising: circuitry configured to: obtain a scene and information corresponding a three-dimensional shape of an object to be imaged by the camera, wherein the scene includes position information and attitude information of the movable object determine suitability of the scene, wherein the server: determines suitability data indicating whether the obtained scene is suitable for localizing processing; stores the suitability data to associate the position information and the attitude information of the movable object device with the information corresponding to the three-dimensional shape of the object; and determines the suitability of the obtained scene based on the stored.
”
Claim 13:
…
“
obtaining a scene and information corresponding to a three-dimensional shape of an object to be imaged by a camera, wherein the scene includes position information and attitude information of a movable object, the movable object is different from the object, and the movable object is associated with a movable object device that is determining suitability data indicating whether the obtained scene is suitable for localizinq processing; storinq the suitability data to associate the position information and the attitude information of the movable object with the information corresponding to the three- dimensional shape of the object; and determining suitability of the obtained scene based on a the stored.
”
Claim 14:
…
“
A non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by an information processing apparatus, cause the information processing apparatus to execute obtaining a scene and information corresponding to a three-dimensional shape of an object to be imaged by a camera, wherein the scene includes position information and attitude information of a movable object, the movable object is different from the object, and the movable object is associated with a movable object device that is; and determining suitability data indicating whether the obtained scene is suitable for localizing processing; storing the suitability data to associate the position and the attitude information of the movable object with the information corresponding to the three-dimensional shape of the object; and determining suitability of the obtained scene based on the suitability.
”
Regarding dependent claims 3-10 these claims are allowed because of their dependence on independent claims 1 & 11-14 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661